 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NORTH CAROLINA
WESTERN DIVISION

No. 5:11-CR-119-F-1

UNITED STATES OF AMERICA,

Vv. REASSIGNMENT ORDER

KEVIN AUSTIN KIRBY,
Defendant.

i i

At the direction of the Court, and for the continued efficient administration of justice, the
this case is reassigned to the Honorable Terrence W. Boyle, Chief United States District Judge, for
all further proceedings All future documents shall reflect the revised case number of 5:11-

CR-119-BO-1,

SO ORDERED. This the 3 day of July, 2019.

Lit

Peter A. Moore, Jr.
Clerk of Court
